United States District Court
Northern District of California

oOo Co NN DN AH FP WD YO =

NB BB NO NO KO RD BRD RD RDO ime
oo NY HN OA Se OY NY SEH ODO OlLlUlUmOCOULULUGNLLUDNUClCU UP UlwBOULULULNOLULUrLCLUCO

CLE,
Nop UY ¥ So
UNITED STATES DISTRICT court mag a8ine rove
¢

Upr
Lin:
NORTHERN DISTRICT OF CALIFORNIA “Rha

USA,
Case No. 18-cr-00484-JCS-1

Plaintiff,

v. ORDER FOR RELEASE FROM
UNITED STATES MARSHAL
DELVON CARTER, CUSTODY

Defendant.

 

 

 

 

IT IS HEREBY ORDERED THAT Delvon Carter shall be released forthwith from the
custody of the United States Marshal.

IT IS SO ORDERED.
Dated: February 12, 2020

 

 

     

PH C. SPERO
ief Magistrate Judge

 
